UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-05052_ ­­ Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2011 Date of reporting period: January 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 1/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 220 East 42nd Street, 6th Floor J a n u a r y 31, 2011 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities LLC 220 East 42nd Street, 6th Floor New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line New York Tax Exempt Trust REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00079256 Value Line New York Tax Exempt Trust To Our Value Line New York To Our Shareholders (unaudited): Enclosed is your annual report for the year ended January 31, 2011. We encourage you to carefully review this report which includes economic observations, your Trust’s performance data and highlights, schedule of investments, and financial statements. For the twelve months ended January 31, 2011, the total return for the Value Line New York Tax Exempt Trust (the “Trust”) matched the total return for the average Lipper New York Municipal Debt Fund(1), at (0.18%). The Federal Reserve Board maintained the Fed Funds rate near 0% for the past year, resulting in sharply sloped yield curves for the U.S. Treasury and municipal bond markets. The Fed’s accommodative stance remains in place and is likely to continue for the foreseeable future. Performance in the tax exempt market was impacted by considerable price volatility due to investor concern over significant budgetary issues faced by many states and municipalities. Limited revenues and tax receipts sharpened legislative focus on the funding of public employee salaries and benefits as well as the on the overhang of unfunded pension liabilities. Technical factors also posed significant challenges to the municipal market. The issuance of Build America Bonds (BABs) in particular had a huge effect on supply and demand. BABs were very popular with issuers as they offered a 35% federal subsidy on interest payments, and more than one-third of municipal issuance came as taxable debt in 2010. The expiration of the BABs program at year-end 2010 will likely restore a more normal supply/demand balance this year. The Trust underperformed its benchmark, the Barclays Capital Municipal Bond Index(2). The market index returned 1.10% during the 12-month period. This was due primarily to the Trust’s overweighting of shorter maturity holdings which underperformed intermediate maturity bonds. A focus on higher quality credits also detracted from Trust returns as medium quality bonds, where the Trust was underweighted, offered higher returns than did higher quality credits. Maintaining a high credit quality bias was deemed to be prudent during this period of price volatility in the municipal bond market. While New York State continued to grapple with budgetary pressures and diminished revenues, it did make important progress in 2010. The unemployment rate posted a modest decline as pockets of hiring returned to the financial services sector. Governor Andrew Cuomo swept into office with a sizable majority and enjoys relatively high voter approval ratings. Finally, despite New York’s high net tax supported debt burden per capita of $3,135, the state’s GO debt ratings was unchanged at ‘Aa2’ by Moody’s and ‘AA’ by Standard & Poor’s. These ratings are based on the state’s relatively diversified economy, educated work force, and history of delivering a balanced budget. Significant challenges remain, including sharp declines in federal aid and a still worrisomely high unemployment rate. All of us at the Adviser recognize it was a turbulent year in the municipal bond market and appreciate your confidence in us. We welcome the opportunity to continue serving your investment needs in the years ahead. This report and other information are available on our website, www.vlfunds.com. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager March 4, 2011 Lipper Inc., a widely respected data provider in the industry, calculates an average return (assuming reinvestment of distributions) for mutual funds with investment objectives similar to those of the fund. The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term, investment grade, tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 Value Line New York Tax Exempt Trust Tax Exempt Trust Shareholders Economic Highlights (unaudited) After a strong rebound in economic growth in the final quarter of 2009, expectations in 2010 for a robust recovery were tempered by the persistence of several economic constraints. Heavy household debt, weak housing prices, and strained state and local budgets all contributed to a disappointing economic performance, and by the 3rd quarter of 2010, GDP growth had slowed to 2.60%. Part of what had changed was a growing belief that unlike in previous recoveries, the economy was not about to ignite. After a more “normal” recession, once the recovery starts the economy is back to where it started in about six months. Generally, an accommodative Federal Reserve policy like the one that has been in place for several years would have had a far greater impact on economic growth than what has been seen in this cycle. This time, other factors have been contributing to a lackluster economy, including debt crises in several European countries, and the expiration of federal stimulus programs like the tax credit for first time home buyers. There have also been meaningful productivity gains among US workers, allowing the economy to grow without significant job creation. Still, while the stock market’s performance in 2010 slowed considerably from the previous year, investors were still rewarded with returns from the S&P 500 at 15.06%. Additionally, Dec. housing numbers were a clear bright spot, with purchases of new homes in the U.S. surging 18% for the month, the biggest jump since 1992. This unexpected surge in housing at yearend did push the economy slightly higher in the final quarter of 2010. The economic crosscurrents from 2010 have continued into the new year. The consumer is increasingly positive, and investor sentiment is decidedly more upbeat. By the end of January 2011, the Dow Jones Industrial Average crossed 12,000 for the first time since June 2008. Within fixed income, investors proved to be less risk averse as investment flows shifted from Treasuries into corporate bonds. However, the Fed’s assessment of the nation’s economy delivered after the January FOMC meeting was measured. Chairman Bernanke, while acknowledging signs of a strengthening economy, indicated that gains in manufacturing and household spending have not been matched by a decline in the jobless rate. The Fed was unanimous in its decision to continue its quantitative easing by buying $600 billion of U.S. Treasuries by June of this year. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008. It is clear that the Fed is prepared to keep short rates low for an extended period of time in pursuit of meeting its twin mandates for full employment and stable prices. On balance, we believe that economic trends generally are improving, and should provide opportunities for solid returns this year in the capital markets. 3 Value Line New York Tax Exempt Trust (unaudited) The following graph compares the performance of the Value Line New York Tax Exempt Trust to that of the Barclays Capital Municipal Bond Index. The Value Line New York Tax Exempt Trust is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line New York Tax Exempt Trust and the Barclays Capital Municipal Bond Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 1/31/11 (0.18 )% $ 5 years ended 1/31/11 1.06 % $ 10 years ended 1/31/11 2.58 % $ * The Barclays Capital Municipal Bond Index is representative of the broad based fixed income market. It includes long-term investment grade tax-exempt bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. The return for the Index does not reflect expenses which are deducted from the Trust’s returns. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on trust distributions or the redemption of trust shares. 4 Value Line New York Tax Exempt Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2010 through January 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 8/1/10 Ending account value 1/31/11 Expenses paid during period 8/1/10 thru 1/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 0.87% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 0.90% gross of nonrecurring legal fee reimbursement. 5 Value Line New York Tax Exempt Trust Portfolio Highlights at January 31, 2011 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 $ $ 6.5 % Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 $ $ 5.4 % New York State Urban Development Corp., Revenue Bonds, Ser. C, 5.00%, 12/15/20 $ $ 5.1 % Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 $ $ 4.7 % Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 $ $ 4.6 % New York State Environmental Facilities Corp., Revenue Bonds, Ser. A, 5.00%, 6/15/14 $ $ 3.5 % New York State Local Government Assistance Corp., Revenue Bonds, Sub Lien - Ser. B, 5.00%, 4/1/14 $ $ 3.5 % Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 $ $ 3.3 % Dormitory Authority, Revenue Bonds, Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 $ $ 3.2 % New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 $ $ 3.2 % Asset Allocation — Percentage of Total Net Assets Sector Weightings — Percentage of Total Municipal Securities 6 Value Line New York Tax Exempt Trust Schedule of Investments January 31, 2011 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (97.6%) NEW YORK CITY (25.0%) $ General Obligation Unlimited, Fiscal 2007, Ser. C, 5.00%, 1/1/17 Aa2 $ General Obligation Unlimited, Fiscal 2008, Subser C-1, FSA Insured, 5.00%, 10/1/24 Aa2 General Obligation Unlimited, Fiscal 2008, Ser. A-1, 5.00%, 8/1/12 Aa2 Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A: 5.00%, 2/15/15 Aa3 5.00%, 2/15/16 Aa3 5.00%, 2/15/14 Aa3 Industrial Development Agency, Revenue Bonds, Yankee Stadium-Pilot, NATL-RE Insured, 5.00%, 3/1/11 Baa1 Municipal Water Finance Authority, Water and Sewer Revenue, Revenue Bonds: Ser.C, 4.75%, 6/15/33 Aa1 Ser.DD, 4.50%, 6/15/38 Aa2 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 Aa3 Transitional Finance Authority, Revenue Bonds, Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 NEW YORK STATE (69.8%) County of Rockland, General Obligation Unlimited, Ser. B, 3.00%, 9/1/21 A1 Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 Mental Health Services Facilities Improvement, Ser. B, AMBAC Insured, 5.00%, 2/15/25 AA -* State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * Metropolitan Transportation Authority, New York: Revenue Bonds, Ser. A, MBIA-RE FGIC Insured, 5.00%, 11/15/14 A2 Revenue Bonds, Ser. D, 5.00%, 11/15/16 A2 Metropolitan Transportation Authority, New York Dedicated Tax Fund: Revenue Bonds, Ser. A, FSA Insured, 5.25%, 11/15/24 Aa3 Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * New York State Dormitory Authority, Mental Health Services Facilities Improvement, Revenue Bonds, 4.75%, 2/15/19 AA +* See Notes to Financial Statements. 7 Value Line New York Tax Exempt Trust Schedule of Investments Principal Amount Rating (unaudited) Value $ New York State Dormitory Authority, Revenue Bonds, Ser. D, 5.00%, 3/15/36 AAA * $ New York State Environmental Facilities Corp.: Revenue Bonds, Ser. A, 5.00%, 6/15/14 Aa1 Revenue Bonds, Ser. A, 5.25%, 1/1/12 Aa2 Revenue Bonds, Ser. C, 4.13%, 6/15/22 Aa1 New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 Aa1 New York State Local Government Assistance Corp., Revenue Bonds, Sub Lien - Ser. B, 5.00%, 4/1/14 Aa2e New York State Urban Development Corp.: Revenue Bonds, Ser. A-1, 5.00%, 1/1/19 AA -* Revenue Bonds, Ser. B, 5.00%, 1/1/14 AA -* Revenue Bonds, Ser. B-1, 5.00%, 3/15/17 AAA * Revenue Bonds, Ser. C, 5.00%, 12/15/20 AAA * Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA * New York State, General Obligation Unlimited: Ser. A, 2.00%, 3/1/13 Aa2 Ser. A, 3.00%, 3/1/16 Aa2 Port Authority of New York & New Jersey Revenue Bonds, One Hundred Sixty -Third Series, 4.00%, 7/15/27 Aa2 Thruway Authority, Revenue Bonds: Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 AA * Second General Highway and Bridge Trust Fund, Ser. B, 3.00%, 4/1/14 AA * Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, 5.00%, 4/1/15 AA * Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC-CR AMBAC Insured, 5.25%, 6/1/21 Aa1 Triborough Bridge & Tunnel Authority: Revenue Bonds, Ser. C, 5.00%, 11/15/19 Aa2 Revenue Bonds, Ser. D, 5.00%, 11/15/26 Aa3 Triborough Bridge & Tunnel Authority, Revenue Bonds, 5.50%, 11/15/19 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA -* PUERTO RICO (2.8%) Puerto Rico Commonwealth Highway & Transportation Authority Transportation Revenue, Refunding Bonds, Ser.L, NATL-RE Insured, 5.25%, 7/1/35 A3 See Notes to Financial Statements. 8 Value Line New York Tax Exempt Trust January 31, 2011 Rating (unaudited) Value TOTAL LONG-TERM MUNICIPAL SECURITIES (97.6%) (Cost $16,053,266) $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (2.4%) NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($16,127,741 ÷ 1,884,881 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s See Notes to Financial Statements. 9 Value Line New York Tax Exempt Trust Statement of Assets and Liabilities at January 31, 2011 Assets: Investment securities, at value (Cost - $16,053,266) $ Cash. Interest receivable Receivable for securities sold Prepaid expenses. Total Assets Liabilities: Dividends payable to shareholders Payable for trust shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 1,884,881 shares) $ Additional paid-in capital Distributions in excess of net investment income. ) Accumulated net realized loss on investments ) Net unrealized depreciation of investments ) Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($16,127,741 ÷ 1,884,881 shares outstanding). $ Statement of Operations for the Year Ended January 31, 2011 Investment Income: Interest. $ Expenses: Advisory fee Service and distribution plan fees. Auditing and legal fees Printing and postage Custodian fees Transfer agent fees Trustees’ fees and expenses Insurance Registration and filing fees Other Total Expenses Before Custody Credits and Fees Waived. Less: Service and Distribution Plan Fees Waived. ) Less: Advisory Fees Waived ) Less: Legal Fee Reimbursement ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation / (Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 10 Value Line New York Tax Exempt Trust Statement of Changes in Net Assets for the Years Ended January 31, 2011 and 2010 Year Ended January 31, 2011 Year Ended January 31, 2010 Operations: Net investment income $ $ Net realized gain/(loss) on investments (960,286 ) Change in net unrealized appreciation/(depreciation) (602,563 ) Net increase/(decrease) in net assets from operations (15,450 ) Distributions to Shareholders: Net investment income (519,756 ) (624,732 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (1,684,316 ) (2,276,026 ) Net decrease in net assets from trust share transactions (989,543 ) (1,141,192 ) Total Decrease in Net Assets (1,524,749 ) (633,791 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 11 Value Line New York Tax Exempt Trust Notes to Financial Statements 1. Significant Accounting Policies Value Line New York Tax Exempt Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the Trust is to provide New York taxpayers with the maximum income exempt from New York State, New York City, and federal income taxes, while avoiding undue risk to principal. The Trust will invest primarily in New York State municipal and public authority debt obligations. The ability of the issuers of the securities held by the Trust to meet their obligations may be affected by economic or political developments in New York State and New York City as well as other regions in which the Trust may invest. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trust’s investments are valued each business day by an independent pricing service (the “Service”) approved by the Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market, are valued at quotations obtained by the Service from dealers in such securities. Other investments are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type, indications as to values from dealers, and general market conditions. Short term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available are valued in good faith at their fair value using methods determined by the Trustees. (B) Fair Value Measurements: The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Trust’s net assets as of January 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
